Citation Nr: 1749910	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  For his active duty in Vietnam, the Veteran was awarded the Vietnam Service Medal and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Denver, Colorado, Department of Veterans Affairs Regional Office (RO).  In April 2013, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.

In a March 2017 decision, the Board denied this claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and a joint motion for remand (JMR) from the parties was issued in September 2017.  The JMR found that the Board had failed to adequately address the Veteran's lay statements with respect to his April 2014 VA examination.  The Veteran's lay evidence is discussed in more detail below.


FINDINGS OF FACT

1.  The Veteran did not have a chronic knee condition manifest during service or within one year following service, and did not experience continuous symptomatology after service.

2.  The Veteran's knee condition is not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Law and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnoses after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is currently diagnosed with degenerative joint disease, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disabilities.  Walker v. Shinseki, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) (2016).

Presumptive service connection may also be established for certain chronic diseases, including degenerative joint disease, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Analysis for right knee disability

The Veteran contends that he has a right knee disability that is related to his time in active duty, January 1969 to July 1970.  Specifically, the Veteran states that while on patrol and traversing a steep slope he became entangled in vines which caused him to trip and his knee "popped out of joint."  The Veteran's military personnel records confirm he served with Company D, First Reconnaissance Battalion, First Marine Division in the Republic of Vietnam.

The April 2014 VA examination shows that the Veteran has a current diagnosis of degenerative joint disease affecting the right knee.  For this reason, the Board will analyze the Veteran's claim under the presumptive service connection provisions, as well as direct service connection.

The Veteran's service treatment records are associated with his file and appear to be complete.  A November 1968 physical inspection determined that the Veteran was physically qualified for enlistment.  Service treatment records indicate that in October 1969, the Veteran complained of a "trick knee" that came out of place on his last patrol which resulted in soreness for three days.  Subsequent service treatment records are negative for any complaints of, or treatments for, right knee issues.  The Veteran's separation examination of June 1970 was negative for any knee conditions.

The Veteran's private medical records have been associated with his file.  In December 1982, he underwent a right knee arthroscopy of the lateral meniscus and a partial medial meniscectomy, following a work related injury.  In December 1994 the Veteran had a right knee arthroscopy to correct a knee injury he reportedly sustained when he fell out of a coconut tree years prior.  In October 2005, the Veteran underwent a right knee arthroscopy with partial medial meniscectomy and chondroplasty due to a right knee medial meniscus tear and it was at this point he was identified as having "bone-on-bone degenerative change."  X-rays were also performed which revealed "mild tricompartmental degenerative changes in his right knee most significant in the lateral patellofemoral compartments."  In 2012, the Veteran underwent knee replacement surgery.

In light of the medical and lay evidence, the Board does not find that the Veteran is entitled to presumptive service connection.  The evidence does not show a diagnosis of or manifestations of a chronic disease in service or within one year following service.  Although he complained of knee soreness on one occasion during service, he then raised no further complaints during service or at service separation, so it is not factually shown that he had a chronic knee disability during service.  The first documented knee related issue following service is contained within the Veteran's December 1982 private medical record when he was treated for a tear of the medial and lateral menisci, not degenerative joint disease.  For the showing of a chronic disease in service there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b).  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board does not find that there was a continuity of symptomatology that warrants presumptive service connection.  There was no evidence of chronic right knee issues after the single instance of treatment or at separation from service.  Post-service medical records show that he was first treated for a knee related issue in 1982 that stemmed from a post-service work accident.  Further to this point, a November 1982 letter from the U.S. Department of Labor states that "the accident happened in the normal course of his assigned duties."  The Veteran underwent surgery, and the preoperative diagnosis was "rule out tear of the medial meniscus" and the postoperative diagnosis was the same, plus bucket handle tear of the lateral meniscus and absent anterior cruciate ligament.  Despite having surgery on the right knee, degenerative joint disease was not mentioned as a current diagnosis.  In 1994, the Veteran was admitted for another arthroscopy, at which time arthritis was first diagnosed.  Additionally, the 1994 medical report shows that the Veteran injured his right knee due to a fall from a coconut tree at least ten years prior, while working in the private sector.

The Board finds that the medical evidence is probative that the Veteran's post-service symptoms of knee were not continuous since service.  Moreover, it is clear that any right knee issues stemmed from intercurrent causes and thus do not constitute continuous symptomatology for presumptive service connection purposes.

The Board additionally finds that the Veteran is not entitled to direct service connection for his current degenerative joint disease.  In making this determination, the Board relied on the Veteran's service records and post-service medical records.  The Veteran's service records show that he had a single report of an in-service event or injury on or about October 1969 wherein his knee came out of joint on a patrol, resulting in soreness for three days.  The Veteran's post-service medical records, as discussed above, did not show evidence of arthritis until 1994, many years after separation.  The Veteran did not incur a chronic knee condition during service.  While he certainly had a knee injury, this does not necessarily mean he actually incurred a chronic condition during service.  The 2014 VA examiner reviewed the service treatment records and noted that although there was swelling with the in-service knee injury, there was no loss of motion, instability, or positive McMurray's or meniscal signs, and the Veteran was back to full duty in about two weeks.  The examiner opined that the initial diagnosis of internal derangement during service was a working diagnosis, not a final diagnosis.  Rather, the course of the healing following the injury indicated a sprain which resolved without residual, as the separation exam did not show any knee condition.

Additionally, the Board heavily relies on the April 2014 VA medical examiner's conclusion that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.
The Board finds the April 2014 VA examination and negative nexus opinion probative that the Veteran's current knee condition is unrelated to service because the physician demonstrated that he had thoroughly reviewed the Veteran's service records and he issued an alternative etiology for any current knee condition.  After reviewing all of the facts, the VA examiner concluded that the Veteran's right knee injury most likely "occurred in the fall from the tree in 1979, because of the force of landing that also fractured both ankles is likely to tear a meniscus."  The VA examiner also relied, in part, on the opinion of the surgeon who performed the Veteran's 1994 knee surgery wherein the surgeon cited the fall from the tree to be etiology of the knee condition at that time.

The JMR indicated that in the prior denial, the Board had not adequately addressed whether the instructions from the previous remand had been satisfied - that is, did the April 2014 VA examiner address the Veteran's lay contentions?  The Board concludes she did.  First, the examiner reviewed the Veteran's service treatment records and noted his complaints of a "trick knee".  The examiner then notes the Veteran's admission that he fell out of a coconut tree in 1979, causing him to break both ankles, but claimed to not have injured his knees as a result of the fall.  The examiner also noted the Veteran's recounting of his 1982 injury wherein his knee "locked up."  The examiner opined that the Veteran's description of his knee locking up in 1982 supports that a meniscal injury had previously occurred, but, that the injury most likely occurred as the result of the force from falling out of the coconut tree in 1979, noting that the service records did not show any instability.  Ultimately, after consideration of both medical and lay evidence, the examiner concluded that there was no convincing evidence that the original meniscal injury was during service.

During the April 2014 VA examination, the Veteran contended that he did not injure his right knee when he fell out of a coconut tree in 1979.  This statement, however, contradicts the December 1994 medical report wherein the examiner noted "he injured his knee when he fell from a coconut tree on the job in the South Seas."  The Board finds that the Veteran's statements made while seeking treatment are more credible and probative regarding his history of knee injuries than statements made after he filed a VA disability claim.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, to be explicit, the Veteran's statement to the 2014 VA examiner that he did not hurt his knee when he fell from the tree is not credible, as it is inconsistent with the medical history he provided 20 years earlier when seeking treatment.  

To the extent it can be said that the 2014 examiner did not mention the word "continuity" when discussing the Veteran's history, it would be pointless in this case to ask any examiner to do so.  As discussed in detail above, the Veteran's allegations of continuity of symptomatology are not credible.  That is a factual finding for the Board to make, not a medical finding for a medical professional.  Having found his allegations of continuity are not credible, there can be no valid medical opinion based on those allegations.  The VA examiner did consider the history he provided of his symptoms and treatment history and expressly concluded "[i]t is most likely this injury occurred in the fall from the tree . . ."  In other words, the examiner, after listening to the Veteran and reviewing his file, clearly found post-service etiology for the knee condition.

The Board has considered the Veteran's lay statements that he believes his knee condition is related to the in-service injury.  However, he does not have the knowledge or skill to assess a complex medical condition, degenerative joint disease in this case, that requires consideration and interpretation of clinical tests, X-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders to determine the etiology of said condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board thus finds that the April 2014 VA opinion is adequate and probative evidence that the Veteran's right knee disability is not related to service.

The Board acknowledges that the Veteran was afforded a VA examination in August 2010 wherein the examiner concluded that the Veteran's degenerative joint disease is less likely as not caused by or a result of a minor injury during military service.  However, the August 2010 VA examination was based on speculative facts not contained within the record and was therefore not relied upon.  While the March 2012 private physician noted the Veteran having undergone several right knee surgeries, the examiner did not directly address the etiology of the Veteran's degenerative joint disease.  

Finally, in making each of the above determinations (e.g. inapplicability of the presumptions regarding chronic diseases, the absence of a continuity of symptomatology, and the lack of a causal nexus), the Board has considered the section 1154(b) combat presumption.  The combat presumption does not relieve combat veterans of the need to demonstrate a causal nexus, see Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009), but may be used to establish that the Veteran "incurred a permanent...disability in service", potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  As in Reeves, the Veteran asserts that he began experiencing knee symptoms during his active service and continued experiencing those symptoms afterwards.  However, unlike in Reeves, the evidence here indicates that there was a knee injury after service, and at that time, the Veteran did not claim he had had continuity of symptoms since service.  Moreover, unlike in Reeves, no physician has connected this Veteran's knee condition to his military service. See Reeves, 682 F.3d. at 1000 (noting the record contained a diagnosis of a current disability and a statement from the diagnosing physician attributing the condition to the veteran's in-service experiences).  In fact, the only nexus opinion regarding the Veteran's knee condition is negative from the 2014 VA examination.  Therefore, unlike Reeves, there is not adequate evidence suggesting that the Veteran incurred a permanent disability in service, and there still must be competent and credible evidence demonstrating a nexus to service.  

Finally, the JMR requested the Board address the Veteran's argument that the Board's prior denial was internally inconsistent as it found no evidence of knee issues at separation from service which was contradicted by his lay evidence of experiencing knee symptoms during his active service and continuing to experience those symptoms afterwards.  Again, to be clear, the Board finds his allegations are not credible.  There is no inconsistency, then, as the contemporaneous service records combined with the history he gave medical professionals decades before his claim with VA far outweigh the contrary assertions he makes now.  It remains the Board's responsibility to weigh competing evidence and to favor certain evidence over other evidence, as long as an explanation is provided.  The Board has considered his lay evidence, and while competent (i.e., within the realm of observation by a lay person), it is not credible.  He only reported knee injuries dating back to service when he filed his claim with VA; prior to that he told medical professionals his knee symptoms were the result of post-service knee injuries, without ever mentioning a service injury. 

Because the evidence does not show a nexus between the Veteran's in service injury and his knee condition, service connection must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for right knee disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


